 1   Alexander Zolfaghari (030111)
     ZOLMAN LAW
 2   455 North Mesa Drive, Suite 5
     Mesa, Arizona 85201
 3   Tel: (480) 269-9545
     Fax: (480) 452-1142
 4   Email: Legal1@zolmanlaw.com
     Attorney for Debtors
 5

 6

 7
                             IN THE UNITED STATES BANKRUPTCY COURT
 8
                                      FOR THE DISTRICT OF ARIZONA
 9
     In re:
10                                                         Chapter 13 Proceeding
11   HELEN MARTINO,                                        Case No: 2:16-bk-02958-DPC
12                   Debtor(s).
                                                           NOTICE OF LODGING FORM OF ORDER
13

14
              NOTICE IS HEREBY GIVEN that pursuant to 9010-1(e) of the Local Rules of Bankruptcy
15
     Procedure of the United States Bankruptcy Court for the District of Arizona, the proposed form of Order
16
     attached hereto as Exhibit “A” was lodged with the United States Bankruptcy Court on this June 10, 2020.
17

18            Dated: June 10, 2020.

19

20                                                  ZOLMAN LAW

21
                                                    By:     /s/ __AZ 030111__________
22                                                        Alexander Zolfaghari, Esq.

23

24

25

26

27

28

Case 2:16-bk-02958-DPC                             -1-
                                  Doc 44 Filed 06/10/20  Entered 06/10/20 17:27:12                Desc
                                   Main Document    Page 1 of 5
 1   Copy of the foregoing mailed on June 10, 2020 to the parties listed below:

 2   Edward J. Maney
     101 North First Avenue, Suite 1775
 3   Phoenix, AZ 85003
     Chapter 13 Trustee
 4
     Office of the U.S. Trustee
 5   230 N. 1st Ave. Ste. #204
     Phoenix, AZ 85003
 6   United States Trustee

 7   Lawrence “D” Pew
     2530 East Vaughn Court
 8   Gilbert, AZ 85234

 9   Helen Martino
     6335 East Brown Road, #1157
10   Mesa, AZ 85205
     Debtors
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case 2:16-bk-02958-DPC                             -2-
                                  Doc 44 Filed 06/10/20  Entered 06/10/20 17:27:12   Desc
                                   Main Document    Page 2 of 5
                                EXHIBIT “A”




Case 2:16-bk-02958-DPC   Doc 44 Filed 06/10/20 Entered 06/10/20 17:27:12   Desc
                          Main Document    Page 3 of 5
 1

 2

 3
                              IN THE UNITED STATES BANKRUPTCY COURT
 4
                                      FOR THE DISTRICT OF ARIZONA
 5
     In re:                                                Chapter 13 Proceeding
 6
                                                           Case No: 2:16-bk-02958-DPC
 7   HELEN MARTINO,

 8                                                         ORDER APPROVING SUBSTITUTION
                     Debtor(s).                            OF COUNSEL
 9

10
              This matter came before the Court pursuant to the “Motion for Substitution of Counsel” (the
11
     “Motion”) filed by Zolman Law, proposed counsel of record for HELEN MARTINO. The Court has
12
     considered the Motion, and hereby finds and concludes as follows:
13
              1. The Motion contains the approval of the proposed new counsel, for HELEN MARTINO
14
                 Accordingly, the Motion may be considered by the Court without a hearing pursuant to Local
15
                 Rule of Bankruptcy Procedure 9010-1(e).
16

17            2. Based on the written consent of proposed new counsel, the representation in the Motion that

18               HELEN MARTINO likewise approves of the substitution, by their signed Affidavit, the Court

19               finds good cause to grant the Motion.

20            Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

21            1. The Motion is hereby GRANTED.

22            2. The Pew Law Center, PLLC is no longer in business and Lawrence “D”. Pew, Esq., is no

23               longer practicing and on or about April 17, 2020 Lawrence “D”. Pew was Disbarred by the
24               State Bar of Arizona and for those reasons is hereby deemed withdrawn as counsel of record
25               for HELEN MARTINO in all matters relating to this Chapter 13 case.
26

27                                   Alexander Zolfaghari (030111)
                                     ZOLMAN LAW
28                                   455 North Mesa Drive, Suite 5
                                     Mesa, Arizona 85201

Case 2:16-bk-02958-DPC                             -1-
                                  Doc 44 Filed 06/10/20  Entered 06/10/20 17:27:12              Desc
                                   Main Document    Page 4 of 5
 1

 2          3. All pleadings, documents, or other communications subsequent to the date of this Order, which

 3              would be served on or delivered to The Pew Law Center, PLLC and Lawrence “D”. Pew, Esq,

 4              as counsel for HELEN MARTINO in this Chapter 13 case absent its withdrawal, shall be
 5              served on or delivered to the ZOLMAN LAW firm at the address set forth above.
 6   4. The ZOLMAN LAW shall promptly serve a copy of this Order on all other parties listed on the master
 7
        mailing list on file in this Chapter 13 case.
 8

 9
                DATED AND SIGNED ABOVE
10

11                                            _____________________________________
                                               UNITED STATES BANKRUPTCY JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case 2:16-bk-02958-DPC                             -2-
                                  Doc 44 Filed 06/10/20  Entered 06/10/20 17:27:12              Desc
                                   Main Document    Page 5 of 5
